Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 1 of 27 PageID #: 1876



                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE


WAYNE JACKSON,                              :
                                            :
                       Petitioner,          :
                                            :
       v.                                   :      Civil Action No. 16-869-LPS
                                            :
DANA METZGER, Warden, and                   :
ATTORNEY GENERAL OF THE                     :
STATE OF DELAWARE,                          :
                                            :
                       Respondents.         :



                               MEMORANDUM OPINION


Wayne Jackson. Pro se Petitioner.

Andrew J. Vella, Deputy Attorney General of the Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.




May 29, 2020
Wilmington, Delaware
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 2 of 27 PageID #: 1877



STARK, U.S. District Judge:

I.     INTRODUCTION

        Presently pending before the Court is Petitioner Wayne Jackson’s (“Petitioner”) Application

for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (“Petition”). (D.I. 3) The State filed an

Answer in opposition. (D.I. 27) For the reasons discussed, the Court will dismiss the Petition.

II.     BACKGROUND

        As summarized by the Delaware Supreme Court with respect to Petitioner’s direct appeal,

the facts leading up to his arrest and conviction are set forth below:

                On September 25, 2006, Thomas Dykes discovered that his home at
                2010 North Broom Street in Wilmington had been burglarized. A
                cordless telephone, laptop computer, digital camera, DVD player, gold
                bracelet, leather bag, and jar of change were missing. Dykes called the
                police and Officer Gerald Nagowski of the Wilmington Police
                Department went to Dykes’ home. The screen of a window in the
                back of the house had been cut near the latches, making that window
                the burglar’s likely point of entry. Nagowski dusted the area for
                fingerprints and recovered two latent prints.

                On October 10, 2006, Timothy Lewis discovered that his home at 2207
                Van Buren Place in Wilmington had been burglarized. A cellular
                telephone, digital camera and one dollar were missing. Lewis called
                the police and Nagowski went to Lewis’ home. Nagowski identified
                two adjacent windows in the back of the house where the screens had
                been cut as the likely point of entry. He dusted the area and recovered
                one latent fingerprint.

                On December 20, 2006, Officer Joseph Sammons, supervisor of the
                Wilmington Police Department’s Evidence Detection and Fingerprint
                Identification Unit, analyzed the latent prints recovered from the
                Broom Street and Van Buren Place homes. After comparing them to
                a known print in the department’s records, Sammons determined that
                the latent prints from the Broom Street home matched [Petitioner’s]
                known print, and that the latent print from the Van Buren Place home
                compared positively with [Petitioner’s] known print.

                On January 20, 2007, New Castle County Police Officer Alan Herring
                made a traffic stop on Polk Drive in Edgemoor around 8 p.m. The
                driver of the car fled on foot and Herring chased him, but could not
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 3 of 27 PageID #: 1878



           catch him. Herring radioed for assistance and broadcast a description
           of the driver as an African-American male, approximately six feet tall,
           thin build, medium dark to dark complexion, with facial hair, and
           wearing a golden-brown “puffy” coat. A K–9 unit responded to the
           scene and the police dog tracked the suspect from the abandoned car,
           south through Edgemoor, and in the direction of Merchants Square
           Shopping Center on Governor Printz Boulevard, north of the city of
           Wilmington. Several police officers set up a cordon in the area where
           the driver was likely to flee. Officer Daniel Guzevich stationed himself
           in the Merchants Square Shopping Center.

           Around 8:30 p.m., Guzevich saw a man riding a bicycle enter the
           shopping center’s nearly empty parking lot. The man on the bike
           resembled the suspect described by Herring. Guzevich described the
           bicyclist as a tall, thin, African-American man, with facial hair and a
           dark complexion. The bicyclist was not wearing a “puffy” coat, but
           Guzevich discounted this difference, because the suspect had fled half
           an hour earlier and had time to change his clothes. Guzevich decided
           to question the man and drove toward him.

           When the man noticed the police car approaching, he fled immediately.
           Guzevich turned on the police car’s emergency lights and followed
           him. The man crashed his bicycle into the curb, dropped the bag he
           was carrying and fled on foot. Guzevich got out of the police car and
           chased the man on foot, eventually catching up, and physically
           subduing him and arresting him. The man Guzevich arrested was later
           determined to be [Petitioner]. The man who had abandoned his
           vehicle on Polk Drive was later determined to be Carron Moon. The
           abandoned vehicle was registered to Terrance Tonic.

           During the search of [Petitioner] incident to his arrest, Guzevich found
           in [Petitioner’s] pockets an iPod, a Palm Pilot, a photo of a young girl,
           a University of Delaware class ring, and twenty dollars. In the bag
           [Petitioner] had dropped, Guzevich found a laptop computer, another
           iPod, various cords for the iPod and computer, and a shattered glass
           coin bank with loose change. When Guzevich turned on the
           computer, it displayed the names of various members of the Callaghan
           family. The name “Eugene F. Callaghan” was also inscribed on the
           inside of the University of Delaware class ring. The police determined
           that a Eugene F. Callaghan lived at 191 Brandywine Boulevard, about
           half a mile from where [Petitioner] was arrested. The police went to
           the Callaghan residence.
           The Callaghans were not home when the police arrived, but a neighbor
           called them and they returned home soon after. Eugene Callaghan
           identified the various items recovered from [Petitioner] as the

                                              2
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 4 of 27 PageID #: 1879



                Callaghan family’s computer, Eugene Callaghan’s iPod, his daughter’s
                iPod, the family’s coin bank, and Eugene Callaghan’s class ring.
                Callaghan also identified the bicycle [Petitioner] was riding as
                belonging to Callaghan’s son and the photo taken from [Petitioner’s]
                pocket as a picture of Callaghan’s daughter.

                The police later compared [Petitioner’s] fingerprints with the
                fingerprints found at several other homes that had been burglarized in
                September, October and December 2006. Jackson’s prints matched
                those taken from four other homes that had been burglarized in North
                Wilmington.

Jackson v. State, 990 A.2d 1281, 1282–84 (Del. 2009).

        On February 20, 2007, Petitioner was indicted on nine counts of second degree burglary,

twelve counts of theft, five counts of criminal mischief, one count of third degree burglary, one

count of third degree forgery, one count of criminal impersonation, one count of resisting arrest,

and one count of making a false statement to police. (D.I. 27 at 1) The State obtained a new

indictment in September 2007, and the case proceeded to trial in October 2007. See Jackson, 990

A.2d at 1284. Before jury selection, the State nolle prossed the charges relating to the four North

Wilmington burglaries. Id. In October 2007, a Delaware Superior Court jury convicted Petitioner of

three counts of second degree burglary and three counts of felony theft. See Jackson, 990 A.2d at

1284. The Superior Court sentenced him as a habitual offender to an aggregate 24 years of

incarceration followed by descending levels of supervision. The Delaware Supreme Court affirmed

Petitioner’s convictions and sentence. See Jackson, 990 A.2d at 1290.

        Beginning in 2009, Petitioner filed several pro se motions for modification of sentence, and all

were denied by the Superior Court. (D.I. 27 at 2)

        In May 2011, Petitioner filed a pro se motion for post-conviction relief pursuant to Delaware

Superior Court Criminal Rule 61 (“Rule 61 motion”). On August 29, 2014, the Superior Court



                                                    3
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 5 of 27 PageID #: 1880



denied the Rule 61 motion. The Delaware Supreme Court affirmed that decision. See Jackson v. State,

124 A3d 1015 (Table), 2015 WL 5679639, at *1 (Del. Sept. 25, 2015).

III.    LEGAL STANDARDS

        A. Exhaustion and Procedural Default

        Absent exceptional circumstances, a federal court cannot grant habeas relief unless the

petitioner has exhausted all means of available relief under state law. See 28 U.S.C. § 2254(b);

O’Sullivan v. Boerckel, 526 U.S. 838, 842-44 (1999); Picard v. Connor, 404 U.S. 270, 275 (1971). The

AEDPA states, in pertinent part:

                An application for a writ of habeas corpus on behalf of a person in
                custody pursuant to the judgment of a State court shall not be granted
                unless it appears that –

                (A) the applicant has exhausted the remedies available in the courts of
                the State; or

                (B)(i) there is an absence of available State corrective process; or
                   (ii) circumstances exist that render such process ineffective to
                   protect the rights of the applicant.

28 U.S.C. § 2254(b)(1).

        The exhaustion requirement is based on principles of comity, requiring a petitioner to give

“state courts one full opportunity to resolve any constitutional issues by invoking one complete

round of the State’s established appellate review process.” O’Sullivan, 526 U.S. at 844-45; see also

Werts v. Vaughn, 228 F.3d 178, 192 (3d Cir. 2000). A petitioner satisfies the exhaustion requirement

by demonstrating that the habeas claims were “fairly presented” to the state’s highest court, either

on direct appeal or in a post-conviction proceeding, in a procedural manner permitting the court to

consider the claims on their merits. See Bell v. Cone, 543 U.S. 447, 451 n.3 (2005); Castille v. Peoples,

489 U.S. 346, 351 (1989).


                                                     4
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 6 of 27 PageID #: 1881



        A petitioner’s failure to exhaust state remedies will be excused if state procedural rules

preclude him from seeking further relief in state courts. See Lines v. Larkins, 208 F.3d 153, 160 (3d

Cir. 2000); Teague v. Lane, 489 U.S. 288, 297-98 (1989). Although treated as technically exhausted,

such claims are nonetheless procedurally defaulted. See Lines, 208 F.3d at 160; Coleman v. Thompson,

501 U.S. 722, 750-51 (1991). Similarly, if a petitioner presents a habeas claim to the state’s highest

court, but that court “clearly and expressly” refuses to review the merits of the claim due to an

independent and adequate state procedural rule, the claim is exhausted but procedurally defaulted.

See Coleman, 501 U.S. at 750; Harris v. Reed, 489 U.S. 255, 260-64 (1989).

        Federal courts may not consider the merits of procedurally defaulted claims unless the

petitioner demonstrates either cause for the procedural default and actual prejudice resulting

therefrom, or that a fundamental miscarriage of justice will result if the court does not review the

claims. See McCandless v. Vaughn, 172 F.3d 255, 260 (3d Cir. 1999); Coleman, 501 U.S. at 750-51. To

demonstrate cause for a procedural default, a petitioner must show that “some objective factor

external to the defense impeded counsel’s efforts to comply with the State’s procedural rule.”

Murray v. Carrier, 477 U.S. 478, 488 (1986). To demonstrate actual prejudice, a petitioner must show

“that [the errors at trial] worked to his actual and substantial disadvantage, infecting his entire trial

with error of constitutional dimensions.” Id. at 494.

        Alternatively, a federal court may excuse a procedural default if the petitioner demonstrates

that failure to review the claim will result in a fundamental miscarriage of justice. See Edwards v.

Carpenter, 529 U.S. 446, 451 (2000); Wenger v. Frank, 266 F.3d 218, 224 (3d Cir. 2001). A petitioner

demonstrates a miscarriage of justice by showing a “constitutional violation has probably resulted in

the conviction of one who is actually innocent.” Murray, 477 U.S. at 496. Actual innocence means

factual innocence, not legal insufficiency. See Bousley v. United States, 523 U.S. 614, 623 (1998). In

                                                     5
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 7 of 27 PageID #: 1882



order to establish actual innocence, the petitioner must present new reliable evidence – not

presented at trial – that demonstrates “it is more likely than not that no reasonable juror would have

found petitioner guilty beyond a reasonable doubt.” House v. Bell, 547 U.S. 518, 537-38 (2006); see

also Sweger v. Chesney, 294 F.3d 506, 522-24 (3d Cir. 2002).

        B. Standard of Review

        If a state’s highest court adjudicated a federal habeas claim on the merits, the federal court

must review the claim under the deferential standard contained in 28 U.S.C. § 2254(d). Pursuant to

28 U.S.C. § 2254(d), federal habeas relief may only be granted if the state court’s decision was

“contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States,” or the state court’s decision was an

unreasonable determination of the facts based on the evidence adduced in the trial. 28 U.S.C.

§ 2254(d)(1) & (2); see also Williams v. Taylor, 529 U.S. 362, 412 (2000); Appel v. Horn, 250 F.3d 203,

210 (3d Cir. 2001). A claim has been “adjudicated on the merits” for the purposes of 28 U.S.C.

§ 2254(d) if the state court decision finally resolves the claim on the basis of its substance, rather

than on a procedural or some other ground. See Thomas v. Horn, 570 F.3d 105, 115 (3d Cir. 2009).

The deferential standard of § 2254(d) applies even “when a state court’s order is unaccompanied by

an opinion explaining the reasons relief has been denied.” Harrington v. Richter, 562 U.S. 86, 98

(2011). As explained by the Supreme Court, “it may be presumed that the state court adjudicated

the claim on the merits in the absence of any indication or state-law procedural principles to the

contrary.” Id. at 99.

        Finally, when reviewing a habeas claim, a federal court must presume that the state court's

determinations of factual issues are correct. See 28 U.S.C. § 2254(e)(1). This presumption of

correctness applies to both explicit and implicit findings of fact, and is only rebutted by clear and

                                                    6
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 8 of 27 PageID #: 1883



convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1); Campbell v. Vaughn, 209 F.3d 280,

286 (3d Cir. 2000); Miller-El v. Cockrell, 537 U.S. 322, 341 (2003) (stating that clear and convincing

standard in § 2254(e)(1) applies to factual issues, whereas unreasonable application standard of

§ 2254(d)(2) applies to factual decisions).

IV.     DISCUSSION

        Petitioner timely filed the § 2254 Petition presently pending before the Court, asserting the

following claims: (1) the Delaware courts erred by not applying United States v. Cronic to his

ineffective assistance of appellate counsel claim and by failing to presume he was prejudiced by

appellate counsel’s deficient performance; (2) the Delaware courts erred in finding that his attempt

to demonstrate he was prejudiced by appellate counsel’s deficient performance was procedurally

barred from review under Superior Court Criminal Rule 61(i)(4); (3) appellate counsel provided

ineffective assistance by failing to specifically argue a search and seizure issue under the Delaware

Constitution; and (4) trial counsel provided ineffective assistance by failing to cross-examine a

fingerprint expert more thoroughly.

        Petitioner presented the same four arguments to the Delaware Supreme Court in his Rule 61

appeal, which rejected them “on the basis and for the reasons assigned by the Superior Court.”

Jackson, 2015 WL 5679639, at *1. Since the Delaware Supreme Court explicitly relied on the

Superior Court’s reasoning in its decision, the Court will reference the Superior Court’s decision in

its analysis. In turn, although the Superior Court denied the Strickland argument in Claim Two as

procedurally defaulted under Rule 61(i)(4) because the underlying issues were formerly adjudicated

in Petitioner’s direct appeal, Rule 61(i)(4) does not result in a procedural default for federal habeas

purposes. Rather, the fact that the claim was formerly adjudicated means that it was decided on the

merits. See Trice v. Pierce, 2016 WL 2771123, at *4 n. 4 (D. Del. May 13, 2016). Thus, the Court will

                                                    7
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 9 of 27 PageID #: 1884



review all four Claims under § 2254(d)(1), which means that Petitioner will not be entitled to federal

habeas relief unless the Superior Court’s decision was either contrary to, or based upon an

unreasonable application of, clearly established federal law.

        The Supreme Court precedent governing ineffective assistance of counsel claims is the two-

pronged standard enunciated in Strickland v. Washington, 466 U.S. 668 (1984), and its progeny. See

Wiggins v. Smith, 539 U.S. 510 (2003). Under the first Strickland prong, a petitioner must demonstrate

that “counsel’s representation fell below an objective standard of reasonableness,” with

reasonableness being judged under professional norms prevailing at the time counsel rendered

assistance. Strickland, 466 U.S. at 688. Under the second Strickland prong, a petitioner must

demonstrate “there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Id. at 694. A reasonable probability is a

“probability sufficient to undermine confidence in the outcome.” Id. A court can choose to address

the prejudice prong before the deficient performance prong, and reject an ineffective assistance of

counsel claim solely on the ground that the defendant was not prejudiced. See Strickland, 466 U.S. at

698.

        In order to sustain an ineffective assistance of counsel claim, a petitioner must make

concrete allegations of actual prejudice and substantiate them or risk summary dismissal. See Wells v.

Petsock, 941 F.2d 253, 259-60 (3d Cir. 1991); Dooley v. Petsock, 816 F.2d 885, 891-92 (3d Cir. 1987).

Although not insurmountable, the Strickland standard is highly demanding and leads to a “strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Strickland, 466 U.S. at 689.

        However, in United States v. Cronic, 466 U.S. 648 (1984), the United States Supreme Court

articulated a limited exception to Strickland’s requirement that a petitioner must demonstrate both

                                                   8
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 10 of 27 PageID #: 1885



deficient performance and prejudice in order to prevail on an ineffective assistance of counsel claim,

holding that there are three situations in which prejudice caused by an attorney’s performance will

be presumed: where the defendant is completely denied counsel at a critical stage; where “counsel

entirely fails to subject the prosecution’s case to meaningful adversarial testing;” or where the

circumstances are such that there is an extremely small likelihood that even a competent attorney

could provide effective assistance, such as when the opportunity for cross-examination has been

eliminated. See Cronic, 466 U.S. at 659 & n.25. The Cronic presumption of prejudice only applies

when counsel has completely failed to test the prosecution’s case throughout the entire proceeding.

See Bell v. Cone, 535 U.S. 685, 697 (2002). This presumption of prejudice is sometimes referred to as

“per se” ineffective assistance of counsel. See Thomas v. Horn, 750 F.3d 105, 113 n.3 (3d Cir. 2009).

        With respect to the first prong of the § 2254(d)(1) inquiry, a “state court decision is contrary

to clearly established federal law if it applies a rule that contradicts the governing law set forth in

Supreme Court precedent, or if it confronts a set of facts that are materially indistinguishable from a

decision of [the Supreme] Court and nevertheless arrives at a result different from that reached by

the Supreme Court.” Eley v. Erickson, 712 F.3d 837, 846 (3d Cir. 2013). Since the Delaware Superior

Court correctly identified the Strickland and Cronic standards in Petitioner’s case, the Superior Court’s

decision was not contrary to clearly established federal law. See Williams, 529 U.S. at 406 (“[A] run-

of-the-mill state-court decision applying the correct legal rule from [Supreme Court] cases to the

facts of a prisoner’s case [does] not fit comfortably within § 2254(d)(1)’s ‘contrary to’ clause.”).

        The Court must also determine if the Superior Court reasonably applied the Strickland and

Cronic standards to the facts of Petitioner’s case. When performing the second prong of the

§ 2254(d) inquiry, the Court must review the Superior Court’s denial of Petitioner’s ineffective



                                                     9
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 11 of 27 PageID #: 1886



assistance of counsel claims through a “doubly deferential” lens. 1 See Richter, 562 U.S. at 105. The

relevant question when analyzing counsel’s performance under the “doubly deferential lens” “is not

whether counsel’s actions were reasonable, [but rather] whether there is any reasonable argument

that counsel satisfied Strickland’s deferential standard.” Id. In turn, when assessing prejudice under

Strickland, the question is “whether it is reasonably likely the result would have been different” but

for counsel’s performance, and the “likelihood of a different result must be substantial, not just

conceivable.” Id. Finally, when viewing a state court’s determination that a Strickland claim lacks

merit through the lens of § 2254(d), federal habeas relief is precluded “so long as fairminded jurists

could disagree on the correctness of the state court’s decision.” Id. at 101.

        A. Claim One: Per Se Ineffective Assistance of Appellate Counsel

        In Claim One, Petitioner contends that appellate counsel “was essentially absent throughout

the entirety of the appellate process. The only task appellate counsel completed was filing an

opening brief with [the Delaware Supreme Court].” (D.I. 3 at 11) Consequently, Petitioner asserts

that the Court should apply Cronic and assume he was prejudiced by appellate counsel’s

performance. Id.

        Petitioner presented the same argument to the Superior Court in his Rule 61 motion. As

explained by the Superior Court, “[j]udging from the appellate record, appointed appellate counsel



As explained by the Richter Court,
1



                [t]he standards created by Strickland and § 2254(d) are both “highly
                deferential,” and when the two apply in tandem, review is doubly so.
                The Strickland standard is a general one, so the range of reasonable
                applications is substantial. Federal habeas courts must guard against
                the danger of equating unreasonableness under Strickland with
                unreasonableness under § 2254(d).

Richter, 562 U.S. at 105 (internal citations omitted).
                                                    10
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 12 of 27 PageID #: 1887



put forth little effort, and apparently exercised no professional judgment to speak of when

prosecuting [Petitioner’s] appeal.” Jackson, 2014 WL 4407844, at *9. However, despite appellate

counsel’s “sub-par” representation, the Superior Court refused to apply Cronic, stating:

                Cronic has been applied in the appellate court context only when
                counsel’s failure has served to deprive the defendant of an appeal.
                Poor presentation or selection of arguments on appeal is not the sort
                of shortcoming which the Supreme Court envisions would fall within
                Cronic.

Jackson, 2014 WL 4407844, at *11. The Superior Court then held that “Cronic is inapplicable here,”

so Petitioner “must show prejudice resulting from his appointed counsel’s failures.” Id.

        After reviewing the record, the Court concludes that the Superior Court reasonably applied

Cronic in refusing to presume prejudice. As the Superior Court recognized, the Cronic presumption

of prejudice is a narrow exception to the Strickland framework and, in the appellate context, only

applies if the defendant was completely denied the assistance of counsel on appeal. See Penson v.

Ohio, 488 U.S. 75, 88 (1988) (prejudice is presumed if accused is left “entirely without the assistance

of counsel on appeal”). In finding Cronic inapplicable to Petitioner’s allegations regarding appellate

counsel, the Superior Court cited extensively to the United States Supreme Court’s opinion in Penson

to distinguish between cases in which a denial of counsel left the defendant “completely without

representation” during the appeals process (triggering the Cronic exception) and “cases such as

[Petitioner’s] where counsel made a poor argument” (failing to trigger the Cronic exception). Jackson,

2014 WL 4407844, at *11. The Superior Court also rejected Petitioner’s argument that appellate

counsel’s performance amounted to a “complete failure of representation,” explaining that his

contention was “contradicted by [Petitioner’s] allegations of specific departures from the accepted

norm.” Id. As noted by the Superior Court, the “United States Supreme Court drew the distinction

between a complete failure of representation under Cronic and something less than a complete failure

                                                   11
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 13 of 27 PageID #: 1888



of representation for purposes of the second prong of the Strickland test.” Jackson, 2014 WL

4407844, at *11

        In this case, Petitioner’s original appellate counsel determined that Petitioner had no

appealable issues, but the Delaware Supreme Court appointed substitute counsel (“appellate

counsel”) to represent Petitioner on appeal. See Jackson, 2014 WL 4407844, at *1. Appellate counsel

then filed a 19-page brief raising two nonfrivolous arguments; namely, that the trial court committed

reversible error in denying Petitioner’s motion to sever the charges and his motion to suppress

evidence. Appellate counsel never withdrew during the appeal, continuing to represent Petitioner

and communicate with him. In short, while appellate counsel’s performance may have been

“subpar,” he provided sufficient representation for Cronic purposes.

        Thus, for all the above reasons, the Court concludes that the Superior Court did not

unreasonably apply clearly established federal law in holding that Cronic did not apply to Petitioner’s

case. Petitioner’s allegations regarding appellate counsel’s errors must, instead, be reviewed under

Strickland.

        B. Claim Two: Ineffective Assistance of Appellate Counsel

        In Claim Two, Petitioner states “[i]f the Court determines that Cronic is not the applicable

standard by which to evaluate [his] claims of ineffectiveness of appellate counsel, then the two-

pronged test of Strickland applies.” (D.I. 3 at 14) He asserts that appellate counsel failed to

effectively present the following two arguments on direct appeal: (1) the trial court erred by denying

Petitioner’s motion to sever the charges; and (2) the trial court erred by denying Petitioner’s motion

to suppress evidence. As already explained, Petitioner presented these arguments to the Superior

Court in his Rule 61 motion, which determined that Petitioner was procedurally barred by Superior

Court Criminal Rule 61(i)(4) from presenting these claims because they were refinements or

                                                  12
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 14 of 27 PageID #: 1889



restatements of the claims he presented to the Delaware Supreme Court on direct appeal. Yet, as

also previously explained, the Superior Court’s application of Rule 61(i)(4) constitutes an

adjudication on the merits for federal habeas purposes. Thus, the Court will review Petitioner’s

arguments concerning appellate counsel under § 2254(d)(1).

                1. Appellate counsel’s failure to effectively argue severance

        The following background information is helpful in understanding Petitioner’s severance

issue. Petitioner was originally charged with 34 offenses, including eight counts of second degree

burglary. Defense counsel filed a motion to sever, which the trial court denied. Petitioner was re-

indicted, and the case proceeded to trial. Before the jury was selected, the State entered a nolle

prosequi on the charges relating to the four burglaries in North Wilmington. Petitioner was convicted

of three counts of second degree burglary and three counts of felony theft.

        On direct appeal, appellate counsel argued that the trial court committed reversible error in

failing to grant his motion to sever because the joinder of his charges unduly prejudiced him,

outweighing considerations of judicial economy. More specifically, appellate counsel contended that

the trial court should have granted the severance motion because there was no evidence of a

common scheme or plan linking Petitioner to all three burglaries that were the subject of the charges

that went to trial. Appellate counsel also argued that the different charges required different

witnesses and different evidence, thereby reducing any judicial economy achieved by trying the

charges together.

        After explaining that the “rule of joinder is designed to promote judicial economy and

efficiency, as long as the defendant’s rights are not compromised,” the Delaware Supreme Court

conducted a two-step inquiry to determine if the joinder of offenses in Petitioner’s case was proper.

Jackson, 990 A.2d at 1286. First, the Delaware Supreme Court concluded that, pursuant to Delaware

                                                   13
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 15 of 27 PageID #: 1890



Superior Court Criminal Rule 8(a), the State “could have joined the charges against [Petitioner],”

because the charges “arose from a series of residential burglaries that were, indisputably, of the same

or similar character.” Jackson, 990 A.2d at 1287 (emphasis in original). Second, the Delaware

Supreme Court considered if the offenses should have been severed pursuant to Delaware Superior

Court Criminal Rule 14 for being prejudicial. After concluding that the “record does not reflect any

specific prejudice to [Petitioner],” the Delaware Supreme Court held that the trial court did not

abuse its discretion in permitting joinder of the charges. Id.

        In Petitioner’s Rule 61 proceeding, the Superior Court found that the “substantive argument

that [Petitioner] was prejudiced by the joinder is foreclosed by the Supreme Court’s opinion that ‘the

record does not reflect any specific prejudice to [Petitioner] either.’” Jackson, 2014 WL 4407844, at

*12. As correctly noted by the State in the instant proceeding, “[r]epackaging the argument as an

ineffectiveness claim may have triggered the procedural bar [of Rule 61(i)(4)], but it did not change

the fact that [Petitioner] could not demonstrate prejudice under Strickland.” (D.I. 27 at 15)

        After reviewing Petitioner’s instant argument in the context of the foregoing record, the

Court concludes that the Superior Court did not unreasonably apply clearly established federal law in

denying Petitioner’s contention that he was prejudiced by appellate counsel’s joinder argument.

Claims of ineffective assistance of appellate counsel are evaluated under the same Strickland standard

applicable to trial counsel. See Lewis v. Johnson, 359 F.3d 646, 656 (3d Cir. 2004). An attorney’s

decision about which issues to raise on appeal are strategic, 1 and an attorney is not required to raise

every possible non-frivolous issue on appeal. See Jones v. Barnes, 463 U.S. 745 (1983); Smith v. Robbins,



1
 See Albrecht v. Horn, 485 F.3d 103, 138 (3d Cir. 2007); Buehl v. Vaughn, 166 F.3d 163, 174 (3d Cir.
1999) (counsel is afforded reasonable selectivity in deciding which claims to raise without specter of
being labeled ineffective).

                                                   14
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 16 of 27 PageID #: 1891



528 U.S. 259, 272 (2000). As a general rule, the presumption of effective assistance of appellate

counsel will be overcome “only when ignored issues are clearly stronger than those presented.”

Smith v. Robbins, 528 U.S. 259, 285 (2000). In order to establish prejudice, a petitioner must show a

reasonable likelihood that the court would have resolved the case differently on appeal, if not for

counsel’s deficiencies. See United States v. Mannino, 212 F.3d 835, 845 (3d Cir. 2000).

        In this proceeding, Petitioner does not contend that appellate counsel should have a raised a

different or clearly stronger argument. Rather, he asserts the same argument that appellate counsel

presented to the Delaware Supreme Court on direct appeal, which, in turn, was the same argument

Petitioner presented to the Delaware state courts in his Rule 61 proceeding and post-conviction

appeal: that the “real prejudice” created by the joinder of offenses included “the jury cumulating

evidence and inferring a general disposition.” (D.I. 3 at 18; D.I. 25-4 at 14; D.I. 25-8 at 27; D.I. 25-9

at 186) Given these circumstances, the Court concludes that Petitioner has failed to overcome the

presumption of effective assistance of appellate counsel.

        Moreover, Petitioner has failed to demonstrate that he suffered any prejudice from appellate

counsel’s alleged deficiencies because he cannot show a reasonable probability that, but for appellate

counsel’s performance, the severance argument would have succeeded on direct appeal. Pursuant to

well-established Delaware law, the decision to deny Petitioner’s motion to sever lay within the sound

discretion of the trial court, and could only be overturned by showing a “reasonable probability that

substantial prejudice may have resulted from a joint trial.” Weist v. State, 542 A.2d 1193, 1195 (Del.

1988). When determining if the trial court abused its discretion in denying a motion to sever, the

reviewing court “must examine the facts in each case.” Id. In deciding Petitioner’s direct appeal, the

Delaware Supreme Court independently examined the facts of the case and concluded that the

“record does not reflect any specific prejudice to [Petitioner] either.” Jackson, 990 A.2d at 1287. In

                                                   15
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 17 of 27 PageID #: 1892



other words, despite Petitioner’s contention that he suffered real and clear prejudice, the Delaware

Supreme Court reached its own determination to the contrary. That the Delaware Supreme Court

disagreed with Petitioner’s argument does not demonstrate that appellate counsel’s argument was

defective.

        Thus, viewing the Superior Court’s decision through the “doubly deferential” lens applicable

to ineffective assistance of counsel arguments on habeas review, the Court concludes that there is no

possibility that fairminded jurists could disagree that the Superior Court reasonably applied Strickland

in denying Petitioner’s argument about appellate counsel’s performance with respect to the

severance issue.

                2. Appellate counsel’s failure to effectively argue the search and seizure issue

        On direct appeal, appellate counsel argued that Petitioner’s “apprehension, detention and

search violated the Delaware and United States Constitutions.” Jackson, 990 A.2d at 1288. The

Delaware Supreme Court addressed the search and seizure issue under the federal constitution but

expressly declined to consider the issue under the Delaware constitution, deeming the claim waived

due to Petitioner’s failure to cite relevant Delaware constitutional provisions or Delaware caselaw.

See Jackson, 990 A.2d at 1288. Petitioner’s Claim Three appears to complain about appellate

counsel’s presentation of the search and seizure issue under the Delaware constitution, an issue that

is discussed later in this Opinion. Here, the Court will focus on Petitioner’s challenge to the analysis

under the United States Constitution.

        As summarized by the Delaware Supreme Court, Petitioner presented the following

argument as to why the trial court improperly denied his suppression motion:

                [Petitioner] claims that his arrest and search were illegal and that the
                evidence obtained during the illegal arrest and search is “fruit of the
                poisonous tree” that should have been excluded. He asserts that the

                                                   16
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 18 of 27 PageID #: 1893



                police lacked a reasonable and articulable suspicion to stop him
                because he was not engaged in any criminal conduct at the time. He
                argues that he was merely “riding a bicycle through a parking lot at 8:30
                p.m. on a Saturday night and happened to be a thin, black man with
                facial hair.” Although he recognizes that the police were searching for
                a suspect described as a “black male, thin, six feet tall, dark complexion
                and with facial hair,” [Petitioner] contends that the suspect had been
                wearing “a puffy jacket, golden brown in color” and was identified as
                Corron Moon. [Petitioner] argues that “[h]is jacket did not match that
                worn by [the] original suspect, Moon.” Therefore, he claims, his
                apprehension, detention and search violated the Delaware and United
                States Constitutions. However, he cites no authority for either
                contention.

Jackson, 990 A.2d at 1288. The Delaware Supreme Court proceeded to hold that Petitioner failed to

assert a violation of the United States Constitution, explaining:

                With regard to the bicycle and bag [Petitioner] discarded prior to his
                detention by Officer Guzevich, the Fourth Amendment’s protection
                had not yet attached. The Fourth Amendment’s protection from
                unlawful searches and seizures does not attach until an officer applies
                physical force to the suspect or the suspect submits to an officer’s
                show of authority. In this case, [Petitioner] was not seized until he
                was physically subdued by Officer Guzevich following the foot chase.
                Property discarded by a suspect who refuses to submit to an officer’s
                authority and flees is deemed abandoned.

                There is no legal basis under the Fourth Amendment to suppress that
                abandoned property. Therefore, the Superior Court properly denied
                the motion to suppress the bag [Petitioner] threw away and the bicycle
                he left behind as he fled from the police. Under the Fourth
                Amendment of the United States Constitution, [Petitioner] was seized
                when he submitted to Officer Guzevich’s show of authority, i.e., when
                he was physically subdued. He discarded the bag and bicycle before
                his seizure. Accordingly, we conclude that the trial court properly
                denied the motion for suppression of the bag and bicycle because they
                were abandoned and not protected by the Fourth Amendment.

                With regard to the items recovered from [Petitioner’s] person after his
                arrest, we conclude that the police had probable cause to arrest
                [Petitioner] and lawfully seized those items incident to [Petitioner’s]
                arrest. The Superior Court ruled that those items – the iPod, palm
                pilot, class ring, photo, and twenty dollars – were lawfully seized
                incident to [Petitioner’s] arrest. The State did not address the seizure
                of those items. Whether suppression was properly denied depends on
                                                    17
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 19 of 27 PageID #: 1894



                whether the arrest was lawful. Therefore, we must consider whether
                the police had probable cause to arrest [Petitioner].

                Whether there was probable cause to arrest a defendant is determined
                under a totality of the circumstances test. [Petitioner] argues that the
                police had no reason to stop him and implies that the police stopped
                him solely on the basis of race. Although a stop based solely on race
                is impermissible under the Fourth Amendment, the “use of race may
                be legitimate when it is one among several factors suggestive of
                criminality.”

                [Petitioner] matched the description of the suspect given by Officer
                Herring. That description contained one racial element, but the other,
                racially neutral circumstances surrounding [Petitioner’s] arrest were
                amply sufficient to establish probable cause. [Petitioner] was in a
                nearly deserted shopping center, in an area the police had cordoned
                off, shortly after a suspect of similar appearance had fled from Officer
                Herring. In addition, Jackson fled from Officer Guzevich immediately
                upon seeing the police car and discarded the bag he was carrying.
                Having considered the totality of the circumstances, we conclude that
                the record reflects that the police had probable cause to lawfully arrest
                [Petitioner]. Accordingly, the Superior Court properly denied the
                motion for suppression of the items the police discovered on
                [Petitioner’s] person during their search incident to his lawful arrest.

Jackson, 990 A.2d at 1288-90.

        In holding that Petitioner’s Fourth Amendment rights were not violated by the search and

seizure – and therefore, that the trial court properly denied Petitioner’s suppression motion – the

Delaware Supreme Court cited and applied the governing federal law applicable to the Fourth

Amendment issues in this case. For instance, the Delaware Supreme Court determined that the bag

and bicycle were abandoned and not protected by the Fourth Amendment after analyzing the issue

under California v. Hodari D., 499 U.S. 621, 626 (1991). See Jackson, 990 A.2d at 1289 & nn. 31, 33-36.

Similarly, the Delaware Supreme Court applied the totality of the circumstances test articulated in

Illinois v. Gates, 462 U.S. 213, 231 (1983), to determine if the police had probable cause to arrest

Petitioner – and, having found probable cause, further applied federal law to permit the police to


                                                   18
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 20 of 27 PageID #: 1895



seize the items discovered on Petitioner’s person pursuant to Chimel v. California, 395 U.S. 752

(1969), because such seizure was incident to a lawful arrest, see Jackson, 990 A.3d at 1289-90 & ns. 38,

41.

        Given the Delaware Supreme Court’s thorough federal constitutional analysis in holding that

the trial court properly denied Petitioner’s suppression motion, Petitioner cannot demonstrate a

reasonable probability that the outcome of his appeal would have been different but for appellate

counsel’s presentation of that issue on direct appeal. Thus, viewing the Superior Court’s Rule 61

decision through the “doubly deferential” lens applicable to ineffective assistance of counsel

arguments on habeas review, the Court concludes that there is no possibility that fairminded jurists

could disagree that the Superior Court reasonably applied Strickland in denying Petitioner’s

suppression argument.

        C. Claim Three: Appellate Counsel’s Failure to Present Search and Seizure Issue
           Under Delaware Constitution

        In Claim Three, Petitioner contends that appellate counsel provided ineffective assistance on

direct appeal by failing to argue that his seizure and subsequent search by police violated the

Delaware Constitution. According to Petitioner, appellate counsel’s failure to make specific

references to the Delaware Constitution in his appellate argument “directly caused the [Delaware

Supreme Court] to determine that [he] had waived all claims of illegal search or seizure under the

Delaware constitution.” (D.I. 3 at 21-23)

        In order to understand Petitioner’s complaint, the Court will reference Petitioner’s argument

that he presented on post-conviction appeal, as set forth below:

                The Delaware Constitution provides broader guarantees with respect
                to searches and seizures than the United States Constitution provides.
                Under the Fourth Amendment to the United States Constitution, a
                seizure occurs when a police officer applies physical force or the

                                                  19
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 21 of 27 PageID #: 1896



                suspect submits to the officer’s show of authority. In this case,
                [Petitioner] was seized under the federal constitution when Officer
                Guzevich physically restrained [Petitioner]. [Petitioner] discarded
                property directly linking him to the burglary at 191 Brandywine
                Boulevard before the seizure. Therefore, [the Delaware Supreme
                Court] determined that the property discarded was abandoned and not
                subject to Fourth Amendment protection.

                However, under Article I, § 6 of the Delaware constitution, a stop
                occurs at the point where a reasonable person would have believed he
                or she was not free to ignore the police presence. In this case, that
                occurred when Officer Guzevich activated his overhead lights in his
                car and yelled at [Petitioner] to stop. [Petitioner] discarded the
                property after this occurred and therefore, would not be considered
                abandoned property. In order to determine if [Petitioner] was detained
                lawfully under the Delaware constitution, the reasonableness of the
                officer’s suspicion must rest on the facts known to him at the time he
                ordered [Petitioner] to stop.

                At the time Officer Guzevich ordered [Petitioner] to stop, all he knew
                was that there was a broadcast issued by another officer about a driver
                of a car that had fled on foot that was African American, six feet tall,
                with a thin build, medium to dark complexion, medium length hair,
                and facial hair wearing a puffy jacket that was goldish brown. Forty
                minutes after that broadcast and in a different location from where the
                person had fled, Officer Guzevich saw an African American male on
                a bicycle enter a parking lot with fair lighting who appeared tall and
                thin with facial hair and a dark complexion. He was also wearing a hat.
                There was no evidence that the person on the bicycle was doing
                anything illegal at the time the officer saw him. The question is
                whether this evidence supports a finding of reasonable articulable
                suspicion to stop [Petitioner].

(D.I. 25-8 at 29-31)

        After reviewing Claim Three in light of the record and within the legal framework articulated

in Strickland, the Court concludes that appellate counsel’s failure to explicitly argue that the search

and seizure violated Petitioner’s rights under the Delaware Constitution did not rise to the level of

constitutionally ineffective assistance. Perhaps the most critical issue in determining if the property

seized by the police should have been suppressed is determining whether the police stop was proper,


                                                    20
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 22 of 27 PageID #: 1897



which, in turn, depends upon when the seizure of Petitioner occurred. See Purnell v. State, 832 A.2d

714, 719 (Del. 2003); Jones v. State, 745 A.2d 856, 861 (Del. 1999). The answer is different under the

U.S. and Delaware Constitutions. As explained by the Delaware Supreme Court,

                The law concerning unreasonable searches and seizures reflects
                differing standards between federal and state constitutions and a
                labyrinth of factual situations. It is important, however, that Delaware
                courts be clear. If an officer attempts to seize someone before
                possessing reasonable and articulable suspicion, that person’s actions
                stemming from the attempted seizure may not be used to manufacture
                the suspicion the police lacked initially.

Jones ,745 A.2d at 873-74.

        In this case, when analyzing the search and seizure issue under the United States

Constitution, the Delaware Supreme Court determined that Petitioner was seized when he was

physically subdued under Officer Guzevich’s show of authority. Therefore, the discarded items (bag

and bike) were abandoned and not subject to Fourth Amendment protection, because the seizure of

Petitioner occurred after the items were discarded.

        In contrast, under the Delaware Constitution, a seizure occurred when Officer Guzevich

turned on his overhead flashing lights and chased Petitioner. See State v. Roberts, 2001 WL 34083579,

at *2 (Del. Super. Ct. Sept. 27, 2001). The significance of this difference is that, under a Fourth

Amendment analysis, the Delaware Supreme Court did not need to decide if Officer Guzevich

possessed sufficient reason to stop Petitioner, because Petitioner abandoned the bag with stolen

property before he was seized. However, under the Delaware Constitution, Petitioner abandoned

the bag and the bike after he had been “seized” by Officer Guzevich’s show of authority (i.e., the

flashing lights). As a result, the issue becomes whether, under the totality of the circumstances,

Officer Guzevich reasonably believed that Petitioner was the suspect who had fled from Officer

Herring. Stated another way, if Petitioner’s “seizure was not based upon reasonable and articulable

                                                   21
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 23 of 27 PageID #: 1898



suspicion, anything recovered as a result of that seizure [was] inadmissible at trial.” Jones, 745 A.2d

at 869.

          During the hearing on the suppression motion, the State expanded the “flashing

light”/seizure premise to demonstrate that the police had a “reasonable and articulable suspicion” to

stop Petitioner, thereby rendering the seized items admissible because they were seized incident to a

lawful arrest, arguing that:

                 The Delaware Supreme Court has given greater rights to the citizens
                 of Delaware than the United States Supreme Court. So our position is
                 if you take it from the perspective that when [Officer Guzevich] turned
                 his lights on and the defendant turned and looked at him, he realized
                 at that point – or any reasonable defendant realized at that point – that
                 he wasn’t free to leave. Our position is up to that point this case is
                 dripping with reasonable articulable suspicion.

(D.I. 25-9 at 52) During the suppression hearing, the trial court stated that, if it looked at the “sum

totality of the circumstances involved in this matter and determin[ed] whether there was reasonable

articulable suspicion to stop the defendant in this case, [it] must come down on the side of the State

and deny the defendant’s motion. Among the factors [] considered would be the time of the stop

relative to the first sighting by Officer Herring or Herring’s first interaction with the defendant.”

(D.I. 25-4 at 22)

          On direct appeal, although the Delaware Supreme Court did not explicitly consider the

search and seizure issue under the Delaware Constitution, it concluded that the circumstances

surrounding Petitioner’s arrest were “amply sufficient” to establish probable cause:

                 [Petitioner] matched the description of the suspect given by Officer
                 Herring. That description contained one racial element, but the other,
                 racially neutral circumstances surrounding [Petitioner’s] arrest were
                 amply sufficient to establish probable cause. [Petitioner] was in a
                 nearly deserted shopping center, in an area the police had cordoned
                 off, shortly after a suspect of similar appearance had fled from Officer
                 Herring. In addition, [Petitioner] fled from Officer Guzevich

                                                    22
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 24 of 27 PageID #: 1899



                immediately upon seeing the police car and discarded the bag he was
                carrying. Having considered the totality of the circumstances, we
                conclude that the record reflects that the police had probable cause to
                lawfully arrest [Petitioner]. Accordingly, the Superior Court properly
                denied the motion for suppression of the items the police discovered
                on [Petitioner’s] person during their search incident to his lawful arrest.

Jackson, 990 A.2d at 1289-90.

        Of all the “amply sufficient” factors the Delaware Supreme Court considered to find

probable cause, only Petitioner’s discarding of the bag occurred after Officer Guzevich activated his

emergency lights. More significantly, however, is the fact that probable cause is a more demanding

standard that reasonable suspicion, both as to the quantity and content of the information necessary

to establish it. See Alabama v. White, 496 U.S. 325, 330 (1990) (“Reasonable suspicion is a less

demanding standard than probable cause not only in the sense that reasonable suspicion can be

established with information that is different in quantity or content than that required to establish

probable cause, but also in the sense that reasonable suspicion can arise from information that is less

reliable than that required to show probable cause.”). Since the Delaware Supreme Court affirmed

the denial of the suppression motion after determining that the State had established probable cause

to arrest Petitioner, Petitioner cannot demonstrate that he was prejudiced by appellate counsel’s

failure to present an argument based upon the more lenient “reasonable articulable suspicion”

standard.

        In sum, since the totality of the circumstances justified Petitioner’s seizure under the

Delaware Constitution, the evidence gathered pursuant to that seizure, including both the objects

found on Petitioner’s person and those he abandoned in his flight from the police, were properly

admissible. For all of these reasons, the Court concludes that the Superior Court did not

unreasonably apply Strickland in holding that Petitioner could not establish prejudice from appellate

counsel’s failure to present the suppression argument as an issue of Delaware Constitutional law.
                                                  23
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 25 of 27 PageID #: 1900



        D. Claim Four: Trial Counsel’s Ineffective Cross-Examination of Fingerprint Expert

        In his final Claim, Petitioner contends that trial counsel provided ineffective assistance by

failing to effectively cross-examine Joseph Sammons, the State’s fingerprint expert. He argues that

trial counsel’s failure to ask Sammons about his qualifications or the use of inked prints from 1973

constituted deficient performance and resulting prejudice. The Superior Court rejected this

argument, explaining:

                The court finds that the absence of such cross-examination does not
                amount to the ineffective assistance of counsel. Trial counsel
                conducted extensive cross-examination on fingerprints, and it is well
                within the reasonable exercise of professional judgment to forego a
                line of cross examination specific to the unidentified prints on one
                item. [Petitioner] cites no legal authority or learned treatise to support
                the notion that the age of the [Petitioner’s] fingerprint exemplar might
                affect the validity of the comparison. Insofar as the court is aware, an
                individual’s fingerprints do not change over time. Trial counsel was
                reasonable, therefore, in omitting such cross examination.

                Even if the court were to assume that trial counsel was ineffective by
                pursuing these lines of questioning, [Petitioner] has not shown the
                requisite prejudice. With respect to the unknown prints on the change
                jar, [Petitioner’s] fingerprints were found on a window of the
                burglarized home. Thus, even if trial counsel had developed evidence
                that the prints on the change jar belonged to the victim or some third
                person, that evidence would have done little to show that [Petitioner]
                did not, at least at a minimum, participate in the burglary. And as noted
                above, there is no reason to believe [Petitioner] could have adduced
                testimony that the age of the exemplar would call into question the
                validity of the exemplar. The court is left then with little more than
                speculation that the omitted cross-examination might have changed
                the result. This is not enough. Consequently, [Petitioner] suffered no
                prejudice from the alleged ineffectiveness of trial counsel in this regard.

Jackson, 2014 WL 4407844, at *6.

        The Superior Court’s denial of Claim Four was neither contrary to, nor an unreasonable

application of, Strickland. First, the record reveals that trial counsel began his cross-examination of

Sammons by questioning him about his credentials, and confirmed that Sammons’ initial training

                                                    24
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 26 of 27 PageID #: 1901



consisted of a two-week course in 1990. (D.I. 25-3 at 21) Trial counsel also asked if Sammons

received any additional training, and elicited Sammons’ response that no professional organization

had ever certified him as a fingerprint examiner. (Id.) Additionally, trial counsel questioned

Sammons about whether any other colleague reviewed his analysis of Petitioner’s prints. (D.I. 25-3

at 22) Thus, Petitioner’s first complaint about trial counsel’s questioning of Sammons is factually

baseless.

        Next, Petitioner alleges that trial counsel failed to cross-examine Sammons about the

trustworthiness, reliability, or quality of his 1973 inked fingerprints. However, since Petitioner

offered nothing to suggest that an individual’s fingerprints change over time, or that the 1973 prints

were otherwise unreliable, he failed to show either that trial counsel “could have adduced testimony

that [] would call into question the validity of the [1973] exemplar” 2 or that his proposed cross-

examination could have changed the outcome of his trial. In fact, the record shows that Petitioner’s

own fingerprint expert reviewed the State’s fingerprint comparisons and verified that the crime

scene fingerprints were “identical to those prints on the [1973] card.” (D.I. 25-11 at 13-14) Thus,

the Superior Court reasonably applied Strickland in holding that Petitioner failed to establish

prejudice from appellate counsel’s cross-examination of the fingerprint expert. Accordingly, the

Court will deny Claim Four for failing to satisfy § 2254(d)(1).

V.      CERTIFICATE OF APPEALABILITY

        A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011); 28 U.S.C. § 2253(c)(2). A

certificate of appealability is appropriate when a petitioner makes a “substantial showing of the

denial of a constitutional right” by demonstrating “that reasonable jurists would find the district


Jackson, 2014 WL 4407844, at *6.
2

                                                   25
Case 1:16-cv-00869-LPS Document 38 Filed 06/01/20 Page 27 of 27 PageID #: 1902



court’s assessment of the constitutional claims debatable or wrong.” 28 U.S.C. § 2253(c)(2); see also

Slack v. McDaniel, 529 U.S. 473, 484 (2000).

        The Court has concluded that the instant Petition does not warrant relief. Reasonable jurists

would not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate of

appealability.

VI.     CONCLUSION

        For the reasons discussed, the Court concludes that the Petition must be denied. An

appropriate Order will be entered.




                                                  26
